Citation Nr: 1531137	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  05-08 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of electrocution to include electrical shock/burn.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) to include depression and anxiety.

3.  Entitlement to an initial 70 percent disability rating for PTSD prior to June 1, 2014.

4.  Entitlement to a disability rating in excess of 70 percent for PTSD.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Waco, Texas has jurisdiction over the Veteran's claims at this time.

The Veteran subsequently testified during a travel board hearing in January 2008 before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In a March 2010 letter the Veteran was notified that the Judge who conducted that hearing was no longer at the Board and of the opportunity to testify at another hearing.  In an April 2010 correspondence, the Veteran through his representative, stated that he did not want to participate in a hearing of any kind.  

In March 2008, the Board denied the claim to reopen a claim for service connection for residuals of electrocution to include electrical shock/burn, reopened and remanded a claim for service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD) to include depression and anxiety, and remanded a claim for service connection for PTSD.  The Veteran appealed the Board's denial to reopen a claim for service connection for residuals of electrocution to include electrical shock/burn to the United States Court of Appeals for Veterans Claims.  In response, the Court issued a July 2009 Memorandum Decision, setting aside the Board's March 2008 determination and remanding the Veteran's claim to the Board.

A September 2009 rating decision of the Appeals Management Center (AMC) in Washington, D.C assigned a 10 percent initial rating for posttraumatic stress disorder (PTSD) effective September 19, 2003.  A May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas assigned a 30 percent initial rating for posttraumatic stress disorder (PTSD) effective April 1, 2010.  A May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas increased the rating to 70 percent effective June 1, 2014.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

The issues of entitlement to a disability rating in excess of 70 percent for PTSD and entitlement to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1985 rating decision denied a claim for service connection for residuals of electrocution to include electrical shock/burn.  The Veteran did not appeal that decision and the September 1985 decision is final.

2.  Evidence received since the September 1985 rating decision when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for residuals of electrocution to include electrical shock/burn, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.

3.  In addition to his service-connected PTSD, the Veteran has also been diagnosed with depression and anxiety associated with his PTSD.

4.  The medical evidence of record shows that prior to June 1, 2014, the Veteran's psychiatric disability was manifest by symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The September 1985 rating decision that denied a claim for service connection for residuals of electrocution to include electrical shock/burn is final.  38 U.S.C.A. § 4005(c); 38 C.F.R. §§ 3104, 19.129, 19.192 (1985).

2.  New and material evidence to reopen a claim of service connection for residuals of electrocution to include electrical shock/burn has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety have been met.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for an initial rating of 70 percent for PTSD prior to June 1, 2014, have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in October 2003 and April 2010 that also discussed the requirement to submit new and material evidence to reopen the previously denied claim for service connection for residuals of electrocution to include electrical shock/burn.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2015 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for residuals of electrocution to include electrical shock/burn in November 1984.  A September 1985 rating decision denied the claim for on the basis of no residuals found on last examination.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

In determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

At the time of the September 1985 rating decision that denied service connection for residuals of electrocution to include electrical shock/burn, the evidence of record did not indicate that the Veteran had any residuals from the in-service electrical shock.  Furthermore, the Board notes that at no time during the pendency of this appeal has the Veteran demonstrated, nor does the evidence show that he has a current diagnosis of any residuals of electrocution.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim). 

Since there has been no additional evidence submitted that shows the Veteran, at any time during the pendency of this appeal, had a current diagnosis of any residuals of electrocution, it follows that even with the low threshold established in Shade, a reasonable possibility of substantiating this claim has not been raised, and the Veteran's contentions are merely cumulative of contentions made at the time of the last final denial.  In sum, there has been no evidence submitted that is new or material as it pertains to the Veteran's claim of service connection for residuals of electrocution to include electric shock/burn.  This claim cannot be reopened for these reasons.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Shedden v. Principi, 281 F.3d 1163 (2004).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  The medical evidence of record reflects diagnoses of depression, depressive disorder, and PTSD associated with depression and anxiety.  

Based on the diagnosis of PTSD associated with depression and anxiety, it is unclear whether depression and anxiety are separate diagnoses or whether they are simply being acknowledged as symptoms related to PTSD.  However, under the circumstances of this case, and with resolution of all reasonable doubt in the Veteran's favor, the Board will conclude that service connection is warranted for an acquired psychiatric disorder other than PTSD, to include depression and anxiety, as etiologically related to the Veteran's service-connected PTSD.  


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.  

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and for intermittent periods of the inability to perform his or her occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).  

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A score of 21 to 30 is assigned for behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends).  A score of 31 to 40 is assigned where there is some impairment 
in his or her reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 55 to 60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is assigned for mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 47 (4th ed. 1994).  

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issued; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2014).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  
Prior to June 1, 2014

A September 2003 Vet Center Intake mental status evaluation report indicated that the Veteran was anxious, his affect was flat/blunted, and his judgment was impaired.  The Veteran reported experiencing sleep disturbance, suicidal thoughts, depressed mood, and flashbacks.  The Veteran had frequent bouts of irritability and outbursts of anger, impaired concentration, difficulty adapting to stressful circumstances, and isolation.  He reported having trust issues and rocky personal relationships, stating his wife is his only friend.  The examiner assigned a GAF of 45, indicative of serious symptoms.

A November 2003 VA treatment note shows that the Veteran was experiencing uncontrolled crying spells, anger, and emotional issues, and in January 2004, the Veteran was still experiencing PTSD symptoms and was assigned a GAF of 45.

A June 2009 VA psychological examination reflected that the Veteran had sleep impairment, frequently awakening as a result of dreams regarding his military experiences.  He also had depressed mood, hypervigilance, flashbacks, reduced social interest, irritability or outbursts of anger, and frequent suicidal ideation.  The examiner assigned a GAF of 62 but stated that the Veteran's prognosis for improvement of his psychiatric condition and impairments in functional status was poor.

From January 13, 2010, to March 5, 2010, the Veteran was admitted to the Waco Residential Post Traumatic Stress Disorder Program.  The clinical inpatient note listed the Veteran's problems as anger, irritability, sleep difficulty, relationship problems, isolation, and anxiety.  The Veteran also reported near-continuous depression and feelings of hopelessness.  A January 28, 2010, note reflects that the Veteran reported a loss of interest in sex, sadness, loss of pleasure, loss of energy, suicidal thoughts or wishes, crying, agitation, and sleep problems.  A February 2010 mental health note reflects sleep issues, crying, agitation, loss of pleasure, suicidal thoughts or wishes, irritability, and difficulty with concentration.  

A May 2010 VA psychological examination reflected that the Veteran was being treated for depression associated with PTSD and that he went to the Vet Center to address continued symptoms of depression, anger, and PTSD.  The Veteran's mood was noted to be agitated.  He reported chronic sleep impairment, panic attacks occurring 1-2 times per week, and the examiner noted his memory as mildly impaired.  The Veteran reported that his angry outbursts and isolation have caused problems between him and his wife.  He stated that at times she cannot tolerate being around him and they sleep in separate bedrooms.  The Veteran also reported that he has little to no relationship with his extended family members.  He has minimal contact with his sister, has spoken to his mother twice in 2 years, and has not spoken to his father in 3 years.  As for social relationships, the Veteran has no social contacts outside of his Veteran's group therapy sessions.  He reported passive suicidal ideation when he feels depressed.  The Veteran also reported that he has a history of verbal abusiveness and violent, destructive behavior of his environment due to irritability and angry outbursts.  

A July 2010 mental status examination indicated that the Veteran had a depressed mood, constricted affect, and suicidal ideation 1-3 times per week, although he had no plan.

A May 2011 VA treatment note reflects the Veteran's PTSD symptoms as sleep disturbance as a result of dreams and/or nightmares, withdrawn and isolative behaviors, detachment from others, irritability, and severe anxiety.  

An October 2012 treatment note shows that the Veteran reported suicidal ideation and impaired impulse control with angry outbursts. 

From March 19, 2014 to May 13, 2014, the Veteran was admitted to the Waco Residential Post Traumatic Stress Disorder Program.  The residential care screening note reflects that the Veteran reported frequent suicidal ideation and frequent outbursts of anger and irritability.  A review of the records also revealed findings of depression, chronic sleep impairment, nightmares, anxiety, and poor concentration.  

Use of the term "such symptoms as" in § 4.130 indicates that the list of symptoms that follows is "non-exhaustive," meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed.Cir.2013); see Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed.Cir.2004); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In reviewing the record, the Board finds that the probative medical and lay evidence of record reflects that while the Veteran's PTSD does not demonstrate all of the particular symptoms listed for a 70 percent rating, because the frequency, duration and severity of Veteran's psychiatric symptoms demonstrate occupational and social impairment with deficiencies in most areas for the entire period prior to June 1, 2014, a 70 percent evaluation is warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Specifically, his psychiatric disability was manifested by suicidal ideation, frequent bouts of irritability and outbursts of anger, social impairment in family relations, chronic sleep impairment, intrusive thoughts, impaired concentration, hypervigilance, generalized anxiety with one to two panic attacks per week, trust issues and rocky personal relationships, mild memory loss, feelings of sorrow with crying spells, depression, and withdrawn and isolative features.  


ORDER

An initial disability rating of 70 percent for PTSD prior to June 1, 2014, is granted, subject to the statutes and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

With regard to the claim for a rating in excess of 70 percent for PTSD, the Board notes that the Veteran asserts that his PTSD symptoms make him unemployable.  Specifically, the Veteran has reported that due to his frequent bouts of irritability and outbursts of anger and his isolation, he is unable to work.  The Board further notes that the Veteran's claim of entitlement to a total disability rating for individual unemployability is inextricably intertwined with the claim for a rating in excess of 70 percent for PTSD.  Therefore, the Board finds that remanding the claim for increased rating for contemporaneous consideration is also warranted.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate with Virtual VA or VBMS any outstanding VA treatment records pertinent to the claims on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD, to include an opinion as to whether he is unable to secure or follow a substantially gainful employment as a result of his service-connected PTSD.  The claims folder should be reviewed and that review should be indicated in the VA examination report.  The rationale for all opinions should be provided.  Specifically, the examiner is asked to render an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's service-connected PTSD alone, without reference to any nonservice-connected disabilities, prevents the Veteran from securing or following substantially gainful employment.

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

3.  Thereafter, readjudicate the claims for a rating in excess of 70 percent for PTSD and entitlement to TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


